Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Publication DE102005036304) (hereinafter “DE’304”) (cited in the 10/8/21 IDS).  Numbered paragraphs refer to the machine translation of DE’304 from applicant.
Regarding claim 1, Figs. 1-6D show a paper sheet accumulation drum (Fig. 3) that stacks and accumulates paper sheets (30) supplied one by one on an outer circumferential surface thereof while rotating, comprising a plurality of retractable members (82a and 82b) that are provided on a paper sheet accumulation portion of the outer circumferential surface in a predetermined circumferential arrangement, are each configured to be retractable between a most protruding position (Fig. 2A) protruding radially outward and a retreat position (Fig. 2B) retreating from the most protruding 
Regarding claim 2, Figs. 1-6D show a paper sheet accumulation device (Fig. 1) comprising: 
a receiving unit (including 1) that receives transported paper sheets(30); 
the paper sheet accumulation drum according to claim 1 that sequentially stacks and accumulates the paper sheets (30) received through the receiving unit (including 1) on the outer circumferential surface thereof one by one to form a paper sheet batch while rotating in a forward direction, and is rotatable in the forward direction and a reverse direction; 
a plurality of transport guide members (including 17 and 18) that are arranged along a turning movement path of the outer circumferential surface of the paper sheet accumulation drum (9) and bring a paper sheet surface into contact with the outer circumferential surface of the paper sheet accumulation drum (9); Page 6 of 12IIPG-1-108320Inventor(s): Shinya IZAWAShinya IZAWAPATENT Int'l Appin. No.: PCT/JP2018/037512Docket No. 24062-309US Art Group Unit: Unassigned 
a first outlet (near 20) that discharges the paper sheets (30) accumulated on the outer circumferential surface of the paper sheet accumulation drum (9) to outside; 
a first outlet switching guide member (16) that selectively switches a transport direction of a paper sheet (30) entering into a contact-traveling region between the outer circumferential surface of the paper sheet accumulation drum (9) and one of the transport guide members (including 17 and 18) to either one of a direction toward the 
a driving source (numbered paragraph [0056]) for the paper sheet accumulation drum (9); 
a driving source (Fig. 5 and numbered paragraph [0058]) for the first outlet switching guide member (16); and 
a control unit (numbered paragraphs [0013], [0025] and [0058]) that controls each of the driving sources, wherein the first outlet switching guide member (16) opens a path from the contact-traveling region to the outer circumferential surface of the paper sheet accumulation drum (9) when being at an opening posture, and opens a path to the first outlet (near 20) when being at a closing posture, the transport guide members (including 17 and 18) keep an outer radial position of an outer circumferential surface of the paper sheets (30) on the outer circumferential surface of the paper sheet accumulation drum (9) always constant irrespective of the number of the paper sheets by pushing the respective retractable members (82a and 82b) radially inward via the paper sheets (30) accumulated on the outer circumferential surface of the paper sheet accumulation drum (9), and the control unit (numbered paragraphs [0013], [0025] and [0058]) continues to open the first outlet switching guide member (16) and rotates the paper sheet accumulation drum (9) in a forward direction during a period of receiving a paper sheet (30) introduced from the receiving unit (including 1), and causes the first outlet switching guide member (16) to transition to the closing posture and rotates the paper sheet accumulation drum (9) in the forward direction when receiving is finished 
Regarding claim 3, Figs. 1-6D show a second outlet (above 23) that is arranged at a different position from the first outlet (near 20) and communicates with a paper sheet holding unit (including 21-22); and 
a switching guide member (6) that guides the paper sheets on the outer circumferential surface of the paper sheet accumulation drum (9) to the second outlet (above 23) and is pivotable, wherein the switching guide member (6) is at a posture of opening a path to the second outlet (above 23) at normal times, and is at a posture of closing the path to the second outlet (above 23) when the paper sheets (23) on the outer circumferential surfaces of the retractable members (82a and 82b) pass in a forward-rotation direction, and when the paper sheets (30) on the outer circumferential surface of the paper sheet accumulation drum (9) are discharged to the paper sheet holding unit (including 21-22) through the second outlet (above 23), the control unit (numbered paragraphs [0013], [0025] and [0058]) discharges the paper sheets (30) from a trailing end thereof to outside of the device by rotating the paper sheet accumulation drum (9) in a reverse direction.  
Regarding claim 4, as best understood, Figs. 1-6D show that one of the retractable members (including 17 and 18) is configured to have a large frictional resistance on a surface of contact with a paper sheet (30), and the other retractable members (including 17 and 18) are each configured to have a small frictional resistance with respect to the paper sheet (30).  This can occur, e.g., as shown in Fig. 2B, where high normal force (high frictional resistance) is applied to the sheet 30 on the right hand 
Regarding claim 5, Figs. 1-6D show that each of the transport guide members (including 17 and 18) is configured by a belt mechanism in which an endless belt is provided in a tensioned state with pulleys.  As best understood, each element 17 can be considered a belt wrapped around each respective pulley 18.  
Regarding claim 6, numbered paragraph [0056] teaches that the paper sheet accumulation drum (9) can be driven to rotate by the transport guide members (including 17 and 18). 
Regarding claim 7, Figs. 1-6D show a paper sheet processing device comprising the paper sheet accumulation device according to claim 2. Page 9 of 12IIPG-1-108320  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3653